               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD



UNITED STATES OF AMERICA


v.                                  CRIMINAL NO. 1:18-00243

KIMBERLY ANN ADDAIR


                   MEMORANDUM OPINION AND ORDER


        In Bluefield, on March 7, 2019, came the defendant,

Kimberly Ann Addair, in person and by counsel, Lorena Litten,

Assistant Federal Public Defender, and came the United States by

Timothy D. Boggess, Assistant United States Attorney, for the

purpose of considering the defendant’s plea of guilty to Count

One of the Indictment charging her with making false or

fictitious statements in connection with the acquisition of

firearms, in violation of Title 18, United States Code, Sections

922(a)(6) and 924(a)(2) and Count Two of the Indictment charging

her with disposition of firearms to a convicted felon, in

violation of Title 18, United States Code, Sections 922(d)(1)

and 924(a)(2).   Teresa King, Senior U.S. Probation Officer,

appeared on behalf of the United States Probation Department.
        The court inquired of the defendant, addressing her

personally and by counsel, to determine the competency of the

defendant to proceed.   The court found the defendant competent.

        The court informed the defendant of the maximum

penalties to which she will be exposed by virtue of his plea of

guilty and defendant acknowledged her understanding of the same.

        The court next inquired as to the defendant’s plea and

the defendant responded that she intended to plead guilty.     The

court explained the range of penalties to which the defendant

would be exposed by virtue of her guilty plea.    The court also

explained the statutes under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.    The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offenses to which

she was pleading guilty.   The defendant admitted that the

factual basis as stated was substantially true.

        The court further informed the defendant, pursuant to the

requirements of Rule 11 of the Federal Rules of Criminal

Procedure, of the constitutional and other rights she would waive

by pleading guilty to the Indictment.   The court then determined

that the defendant understood those rights.   The court advised



                                 2
the defendant that she could not withdraw her plea if she was

dissatisfied with the sentence rendered.

          The court inquired of the defendant personally as to

whether any threats or promises had been made to her to induce

her to plead, whether any predictions were made regarding the

sentence she might receive, and whether she had any second

thoughts about entering a plea of guilty, to which questions the

defendant responded in the negative.

          Based upon the defendant’s plea of guilty, as well as her

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.    The court

further found that the defendant tendered her plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which she gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against her if the case went to trial.    The court

further found that the defendant had an appreciation of the

consequences of her plea and accepted the defendant’s plea of

guilty.



                                  3
        Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred an adjudication of guilt pending receipt of the

presentence investigation report.   Accordingly, the court

adjudges and the defendant now stands provisionally guilty of

Counts One and Two of the Indictment.

        The court scheduled the disposition of this matter for

July 2, 2019, at 11:00 a.m., in Bluefield.   The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.   Unless

otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

        The court found by clear and convincing evidence that the

defendant was not a flight risk or a danger to the community and

continued the defendant on a $10,000 unsecured bond.   Defendant’s

release on bond shall be subject to the same conditions imposed

when bond was originally set.




                                4
        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 8th day of March, 2019.

                                    ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                5
